Case: 12-1553     Document: 22      Page: 1    Filed: 10/31/2012




           NOTE: This order is nonprecedential.


   WIniteb $>tate~ <!Court of ~peaI~ .
        for tbe jfeberaI <!Circuit

         FLUOR INTERCONTINENTAL, INC.,
                   Appellant,

                              v.
  HILLARY RODHAM CLINTON, SECRETARY OF
                 STATE,
                Appellee.


                          2012-1553


    Appeal from the Civilian Board of Contract Appeals in
nos. 490, 491, 492, 716, 1555, and 1763, Administrative
Judge Jeri Kaylene Somers.


                       ON MOTION


                         ORDER

     The parties jointly move for a 36-day extension of
time, until December 14, 2012, for Fluor Intercontinental,
Inc. to file its principal brief, and for a 14-day extension of
time, until February 6, 2013, for the Secretary of State to
file its response brief.
Case: 12-1553   Document: 22      Page: 2   Filed: 10/31/2012




FLUOR INTERCONTINENTAL V. HILLARY CLINTON                2


    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motion is granted.

                                   FOR THE COURT



                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
    s27